Conviction of manslaughter, punishment four years in the penitentiary.
The record contains but one bill of exceptions, which evidences complaint of the refusal of the court below to permit appellant's witness Mathis to testify that deceased was drinking at the time of the difficulty, it being stated in the bill that said testimony was sought for the sole purpose of showing that *Page 243 
deceased was drunk at the time, and that deceased had in his possession choc beer. In view of the fact that a number of other witnesses testified without any contradiction that deceased was under the influence of liquor and drunk at the time he was killed, we are not at all inclined to think that the rejection of the testimony was of such materiality as to call for a reversal of this case.
Appellant admitted that he cut deceased, from the result of which deceased came to his death. He claims that he cut him in self-defense. A number of other people testified to the facts surrounding the cutting, from which appellant's guilt of a graver offense than manslaughter would seem probable. The jury, however, having accepted appellant's theory of the case to the extent that they reduced his offense from murder to manslaughter, we are not called on to disturb same.
Finding no error in the record, the judgment will be affirmed.
Affirmed.